UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6331



TERRY LEE TAYLOR,

                                             Plaintiff - Appellant,

          versus

M. D. GAGLIONE,      Doctor; M. D. MATTHEWS,
Doctor; VIRGINIA     BEACH MEDICAL DEPARTMENT
FACILITY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-90-AM)

Submitted:   May 16, 1996                    Decided:   June 6, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Lee Taylor, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Taylor v. Gaglione, No. CA-96-90-AM (E.D. Va. Feb. 8, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2